-     -




    Mr. Joseph C. Ternus                    Opinion No. WW 553
    County Attorney
    San patricio county                     Re:   Date a conviction becomes
    Sinton, Texas                                 final under Article 6687b,
                                                  Section 24, V.C.S., relating
                                                  to automatic suspension of
                                                  driver's license.

    Dear Mr. Ternus:

                 You have requested from this office an opinion to determine
    at what time a conviction becomes final under Article 6687b, Section 24,
    V.C.S. The pertinent part of that Article provides:

                 "Sec. 24.   Automatic suspension of license.

                "(a) The license of any person shall be auto-
                matically suspended upon final conviction of
                any of the following offenses.

                 "1. Negligent homicide resulting from the
                 operation of a motor vehicle;

                 "2. Driving a motor vehicle while under the
                 influence of intoxicating liquor or narcotic
                 mm;

                 “3 . Any offense punishable as a felony un-
                 der the motor vehicle laws of this State;

                 "4. A conviction of a driver of a motor
                 vehicle involved in an accident or collision,
                 upon a charge of failure to stop, render aid,
                 and disclose his identity at the scene of
                 said accident or collision;

                 “5. A conviction upon a charge of aggravated
                 assault upon the person by means of motor
                 vehicle, as provided by law.

                 "(b) The suspension above provided shall in
                 the first instance be for a period of six (6)
                 months. In event any license shall be suspended
                                                                    -     -




Mr. Joseph C. TernuS, Page 2, (WW 553)



             under the provision of this Section for a
             second time, said second suspension shall be
             for a period of one (1) year."

             The question you presented is similar to the situation posed
in Hayes vs. Department of Public Safety, 301 S.W.2d 276 (Tex.Civ.App.
1957,  m-it dismissed). In that opinion the Court discussed the following
legal questions:

             (1) When is an operator's license suspended under the Article
now under question?

             (2) Is it at the time beginning with the actual physical
surrender or is (it) at the time when a judgment of conviction carrying
automatic suspension becomes final?

             The Court in that opinion said that the statute had been in-
terpreted to mean exactly what it says, that is, upon the final conviction
of any person of the offense of driving a motor vehicle while intoxicated
his license is automatically suspended. The Court further said that the
suspension is not conditioned upon the surrender of license as directed by
Section 25 of the statute nor upon the date Defendant began serving a jail
sentence as provided by judgaent, and that the automatic suspension begins
when the judgment of conviction becomes final. The Court, in discussing
the reasoning stated in Powell vs State, 124 Tex.Cr1m.R. 513, 63 S.W.2d
713 (1933), where, in that opinion, the Court held:

             "When an appeal is taken, the sentence begins
             from the date of the mandate of the appellate
             court whether the judgment was affirmed or
             whether the appeal was dismissed at the re-
             auest of the aouellant. See also Ex Parte
             64 S.W. 241."

             Therefore, the Court, in the Hayes case, held that for the
purposes involved in their situation, the judgment in question became final
when it was affirmed by the Court of Criminal Appeals and the time for
filing a motion for rehearing had expired.

             Therefore, it is the opinion of this office that Hayes vs De-
partment of Public Safety, 301 S.W.2d 276 (Tex.Civ.App., 1957, writ
dismissed), answers the question you presented and that the date of final
conviction is the date which the judgment becomes final in the trial court
and no appeal can be taken or in the event the case is appealed, the date
the Court of Criminal Appeals issues its mandate.
    Mr. Joseph C. Terrius,Page 3, (W     553)



                                         SUMMARY

                         A conviction becomes final under
                         Article 6687b, Section 24, Vernon's
                         Civil Statutes after time has
                         elapsed from which no appeal can be
                         made from the trial court, or in the
                         event the case has been appealed,
                         the date the Court of CriminalAp-
                         peals issues its mandate.

                                                   Respectfully submitted,

                                                   WILL WILSON
                                                   Attorney General of Texas _




                                                      Assistant
    LS:aw

    APPROVED:

    OPINION COMMPFl!E:

    Geo. P. Blackburn, Chairman

    Riley Eugene Fletcher
    Marvin H. Brown, Jr.
    Leonard Passmore
    Gordon C. Cass

    RWINWEDFORTHEATTORNNY      GENERAL
    BY
          W. V. Geppert




.